Name: 91/631/ECSC: Commission Decision of 6 September 1991 on the conclusion of a Protocol on trade and commercial and economic cooperation between the European Coal and Steel Community ( ECSC ), on the one hand, and the Republic of Hungary, on the other
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  international affairs;  Europe;  European construction
 Date Published: 1991-12-11

 Avis juridique important|31991D063191/631/ECSC: Commission Decision of 6 September 1991 on the conclusion of a Protocol on trade and commercial and economic cooperation between the European Coal and Steel Community ( ECSC ), on the one hand, and the Republic of Hungary, on the other Official Journal L 340 , 11/12/1991 P. 0039 - 0039COMMISSION DECISIONof 6 September 1991on the conclusion of a Protocol on trade and commercial and economic cooperation between the European Coal and Steel Community (ECSC), on the one hand, and the Republic of Hungary, on the other(91/631/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof, Whereas, following the Council Decision of 8 February 1990, the Commission conducted negotiations with the Republic of Hungary which have resulted in a Protocol on trade and commercial and economic cooperation in respect of products covered by the ECSC Treaty; Whereas the conclusion of this Agreement is indispensable for the attainment of the objectives of the Community as defined inter alia in Articles 2 and 3 of the Treaty establishing the ECSC; Whereas this Decision does not affect the powers of the Member States in matters of commercial policy referred to in Article 71 of the Treaty; After consulting the ECSC Consultative Committee and having obtained the unanimous assent of the Council, HAS DECIDED AS FOLLOWS: Article 1The Protocol on trade and commercial and economic cooperation between the ECSC, on the one hand, and the Republic of Hungary, on the other, is hereby approved on behalf of the ECSC. The text of the Protocol is attached to this Decision. Article 2The Commission shall designate the member of the Commission empowered to sign the Protocol in order to bind the ECSC. Article 3This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 6 September 1991. For the CommissionFrans ANDRIESSENVice-President